BLUE, Judge.
Shannon L. Williams appeals the sentences imposed for three armed robbery convictions. He contends that he was improperly sentenced as an adult and that certain conditions of probation and court costs were improperly imposed. We affirm the imposition of adult sanctions. See § 39.059(7)(d), Fla.Stat. (Supp.1994); Thomas v. State, 662 So.2d 1334 (Fla. 1st DCA 1995).
Williams challenges portions of conditions of probation five and eight because they were not orally pronounced at sentencing. In view of the supreme court’s recent ruling in State v. Hart, 668 So.2d 589 (Fla. 1996), we conclude that Williams had constructive notice of condition five. Therefore, the court did not err in failing to orally pronounce condition five at sentencing and we affirm that condition. We affirm that portion of condition eight that requires Williams to submit to random testing for alcohol or controlled substances because it is a general condition of probation set out in section 948.03(1)©, Florida Statutes (1993). However, we strike the additional language in condition eight requiring Williams to pay for such testing because it is not contained in the statute and was not orally pronounced at sentencing. See Luby v. State, 648 So.2d 308 (Fla. 2d DCA 1995).
We strike the $2 cost imposed pursuant to section 943.25(13), Florida Statutes (1993). See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). We also strike the $33 “eost/fine” that was imposed without citation to statutory authority. In all other respects, we affirm.
Affirmed as modified.
DANAHY, AC.J., and FRANK, J., concur.